                          INDEX OF DOCUMENTS PRODUCED TO PLAINTIFFS
                                         UDATED AUGUST 19, 2021

BATES #        DOCUMENT                                                             NOTES

February 18, 2021: Response to Plaintiffs’ Request for Production Of Documents

1–2            City of Wauwatosa Emergency Proclamation – 09/30/2020                 Response to Request No. 1
3 – 17         Wauwatosa Police Department Civil Unrest Operational Plan (Redated) – Response to Request No. 1
               10/06/2020 (Also received unredacted copy)
18 – 19        Wauwatosa Police Dept Special Response Team Civil Unrest REO (Rules Response to Request No. 1
               of Engagement – Use of Force) – 09/24/2020
               No Documents Produced                                                 Response to Request No. 2
20 – 25        Wauwatosa PD Call Detail Report for Incident #20.018531 (Redacted)    Response to Request No. 3
26 – 31        Wauwatosa PD Incident Report No. 20.018531 (Redacted)                 Response to Request No. 3
32             Citation 1R8163XJRG issued to Kathryn Knowlton (10/10/2020)           Response to Request No. 3
33             Citation 1R8163XJRH issued to Dana Shepherd McCormick (10/10/2020) Response to Request No. 3
34 – 39        Wauwatosa Mutual Aid Staff Tracking Form 10/07/2020                   Response to Request No. 4
40 – 46        Wauwatosa Mutual Aid Staff Tracking Form 10/08/2020                   Response to Request No. 4
47 – 54        Wauwatosa Mutual Aid Staff Tracking Form 10/09/2020                   Response to Request No. 4
55 – 63        Wauwatosa Mutual Aid Staff Tracking Form 10/10/2020                   Response to Request No. 4
64 – 73        Wauwatosa Mutual Aid Staff Tracking Form 10/11/2020                   Response to Request No. 4
74 – 83        Wauwatosa Mutual Aid Staff Tracking Form 10/12/2020                   Response to Request No. 4
84 – 85        Wauwatosa PD Mutual Aid Night Roster Memo to Vetter dated 09/30/2020 Response to Request No. 4
86 – 89        City of Wauwatosa Civil Unrest Activity Logs (ICS214)                 Response to Request No. 4
               10/07/2020 – 10/12/2020
90 – 93        Arrest List for DA Operation                                          Response to Request No. 5
94             Non-Curfew Arrests                                                    Response to Request No. 5
95 – 160       Citations (Redacted) (66)                                             Response to Request No. 5
161 – 495      Wauwatosa Police Department Incident Reports:                         Response to Request No. 5
               1. 20-15199;
               2. 20-15259;
               3. 20-16561;
               4. 20-18493;
               5. 20-17988;
               6. 20-18468;
               7. 20-16217;
               8. 20-17227;
               9. 20-17926;
               10. 20-18472;
               11. 20-18413;
               12. 20-18566;
               13. 20-18482;
               14. 20-18535;
               15. 20-16413;
               16. 20-16412;
               17. 20-18531;
               18. 20-18367;
               19. 20-18657;
               20. 20-17988;
               21. 20-13276; and
                Case 2:20-cv-01660-NJ Filed 08/20/21 Page 1 of 6 Document 45-1Exhibit A
                  22. 20-16567
                  ** These reports, as well as all other Incident Reports from assisting agencies, were
                  also produced to Motely by the Wauwatosa Police Department on January 7, 2021.
496               Videos – Body camera footage, squad camera, and interrogation footage Response to Request No. 5
(List of Videos   created or maintained by the Wauwatosa PD.
Produced)         ** These videos, as well as videos from all assisting departments, were also previously
                  produced on January 7, 2021 by WPD.

April 8, 2021: Supplemental Response to Plaintiffs’ Request for Production of Documents

497               McBride Notes titled “State” – 09/17/2020                                               Response to Request No. 1
                  Regarding 09/17/2020 telephone conference between Mayor McBride,
                  Governor Evers’ Chief of Staff, Maggie Gau, WI National Guard Generals
                  Paul Knapp and David O’Donohue, Chief Barry Weber, Captain Luke
                  Vetter and City Administrator Archambo
498               McBride Notes titled “State” – 08/11/2020                                               Response to Request No. 1
                  Regarding 08/11/2020 telephone conference between Mayor McBride,
                  Maggie Gau and General Paul Knapp
499               McBride Note titled “DA Announcement” – 09/17/2020                                      Response to Request No. 1
                  Regarding discussion with WPD command staff _
500               Letter from Chief Weber to Mayor McBride – 09/10/2020                                   Response to Request No. 1
501 – 516         Various E-mail Exchanges between 09/17 and 09/30/2020 regarding the                     Response to Request No. 1
                  Emergency Proclamation and civil unrest (with Attachments)
                  SEE Documents produced relating to Defendants Response to Request                       Response to Request No. 2
                  #1 and #7. (Defendants are in possession of the Milwaukee PD
                  Investigative File into the officer-involved shooting of Alvin Cole and willing
                  to produce subject to a Protective Order
517 – 518         Booking Photos – Knowlton                                                               Response to Request No. 3
519 – 520         Booking Photos – McCormick                                                              Response to Request No. 3
521 – 586         Booking Photos (Index of all booking photos produced is indicated in                    Response to Request No. 5
                  Excel Sheet attached as Exhibit A)
587 – 725         All Citations (Voided & Re-Issued) for Named Plaintiffs                                 Response to Request No. 5
726 – 764         All Citations (Voided & Re-Issued) for Not Named Plaintiffs
765 – 775         Voided Citations for Individuals Represented by Other Attorneys
776 – 827         Additional Wauwatosa Police Department Incident Reports                                 Response to Request No. 5
                  1. 20-016415
                  2. 20-016398
                  3. 20-018366
                  4. 20-016036
                  5. 20-018437
                  6. 20-14889
                  7. 20-16050
828 – 918         Text Messages:                                                                          Response to Request No. 7
                  1. Various text messages between Mayor McBride and Ald. Allison
                       Byrne between August 14 and October 14, 2020;
                  2. Various text messages between Mayor McBride and Ald. Kathy
                       Causier between August 26 and October 8, 2020;
                  3. Various text messages between Mayor McBride and Ald. Jason
                       Kofroth between August 15 and October 12, 2020;
                  4. Text message thread between Mayor McBride, Ald. Jason Kofroth
                       and Jim Archambo on September 14, 2020;
                   Case 2:20-cv-01660-NJ Filed 08/20/21 Page 2 of 6 Document 45-1Exhibit A
                    5. Various text messages between Mayor McBride and Ald. Meagan
                        Holman O’Reilly between September 3 and October 14, 2020;
                    6. Various text messages between Mayor McBride and Ald. Jason Wilke
                        between September 2 and September 3, 2020;
                    7. Various text messages between Mayor McBride and Ald. Ernst-Ulrich
                        Franzen between August 16 and October 12;
                    8. A text message from Mayor McBride to Governor Evers on October
                        9, 2020;
                    9. Various text messages between Mayor McBride and County
                        Supervisor Shawn Rolland September 3 and October 12, 2020;
                    10. Various text messages between Mayor McBride and Maddie Gau on
                        August 9, 2020;
                    11. Various text messages between Mayor McBride and Maddie
                        Zimmerman on August 4 and August 11, 2020;
                    12. Various text messages between Mayor McBride and DA Chisholm on
                        August 15, 2020;
                    13. Various text messages between Mayor McBride and Wauwatosa
                        school superintendent, Dr. Phil Ertl on September 27 and October 5,
                        2020;
                    14. Various text messages between Mayor McBride and Captain Luke
                        Vetter between September 17 and October 13;
                    15. Various text messages between Mayor McBride and PFC Chairman
                        Dominic Leone on October 12, 2020; and
                    16. Text messages between Mayor McBride and Jim Paetsch on August
                        15, 2020.
919                 City of Wauwatosa Common Council Agenda – 10/13/2020                    Response to Request No. 7
920 – 921           City of Wauwatosa Proclamation of Emergency
922                 Mayor McBride LTR to Common Counsel – 10/11/2020
923 – 1441          Common Council E-Mails (523 pages)

Supplemental Productions of Documents

1442 – 1479         04/19/2021 – Various Email Exchanges (with attachments) RE                     Response to Request No. 1
                    Emergency Declaration between Kesner, Vetter, and McBride
                    (09/17/2020 – 09/30/2020)
1930 – 1960         05/28/2021 – Produced:                                                         Documents/Exhibits
                    1. Letter of 09/10/2020                                                        Responsive to Weber
                    2. Emails dated 09/17/2020 and 09/24/2020                                      Deposition Notice
                    3. Operational Plan dated 10/06/2020
                    4. News Print-out dated 07/22/2020
                    5. Proclamation of Emergency
                    6. Power Points (McBride)
2050 – 2051         06/09/2021 – Produced hard drive containing all remaining squad,               Squad Videos
(List of Squad      booking room, and body camera footage, as well as additional and               47 Clips – 25GB of Data
Videos Produced)
Do not have         duplicative email correspondence to/from Wauwatosa Mayor Dennis
duplicate copy of   McBride (approximately 779 e-mails) using search terms “Emergency
what was            Order”, “Curfew”, “Emergency Declaration”, Proclamation of Emergency”
produced            and “State of Emergency”; “The People’s Revolution”, People’s
                    Revolution”, “TPR”, Protest”, “Protesting”, and “Police Presence in the City
                    of Wauwatosa” for time period for time period 07/01/2020 – 12/12/2020

                     Case 2:20-cv-01660-NJ Filed 08/20/21 Page 3 of 6 Document 45-1Exhibit A
1480 – 1925    06/22/2021 – Produced approximately 244 e-mails to/from the                  Response to Request No. 7
               Wauwatosa Common Council C_PoliceFire@wauwatosa.net
               Produced Flash Drive containing all media that Wauwatosa PD Civilian
               Crime Analyst Dominick Ratkowski collected relating to the protest.
1961 – 1999    06/23/2021 – Produced:                                                       Documents/Exhibits
               1. Proclamation of Emergency                                                 Responsive to McBride
               2. E-Mail Confidential: Emergency Declaration 10/06/2020                     Deposition Notice
               3. Common Council Agenda dated 10/13/2020
               4. E-Mail Fw: [External] Protest 10/11/2020
               5. E-Mail Fw: [External] Clergy request 10/09/2020
               6. E-Mail Fw: [External] Re: Wauwatosa curfew 10/09/2020
               7. E-Mail Fw: [External] recent demonstrations 10/12/2020
               8. Protester List
               9. E-Mail Fw: [External] Wauwatosa Arrests 10/14/2020
8003 – 8032    06/23/2021 – Produced:                                                       Document/Exhibit Responsive
               1. Protester List                                                            to Ratkowski Deposition Notice
8207 – 14035   07/09/2021 – Produced approximately 2,681 + attachments to/from the          5,829 pages
               Wauwatosa Common Council, Including Mayor McBride using the search
               terms “Emergency Order”, “Curfew”, “Emergency Declaration”,
               Proclamation of Emergency” and “State of Emergency”; “The People’s
               Revolution”, People’s Revolution”, “TPR”, Protest”, “Protesting”, and
               “Police Presence in the City of Wauwatosa” for time period for time period
               07/01/2020 – 12/12/2020
1926 – 1929    7/13/2021 – Produced hard copies of Text messages between Causier            Document Responsive to
               and Stippich on October 6, October 7, and October 10, 2020.                  Causier Deposition Notice
2049           07/14/2021 – Provided copy of 07/14/2020 email to/from Captain Luke
               Vetter and Officer Shane R. Wrucke
2000 – 2007    07/23/2021 – Produced emails (2) from Mayor McBride’s personal emailResponse to Request No. 1 &
               account.                                                            Documents Responsive to
                                                                                   McBride Deposition Notice
2008           07/26/2021 – Produced additional email (1) from Mayor McBride’s Response to Request No. 1 &
               personal email account; and                                         Documents Responsive to
8033 – 8085    Deposition Exhibits:                                                McBride Deposition Notice
               1. Proclamation of Emergency
               2. E-mail - CONFIDENTIAL: Emergency Declaration Tues, 10/06/2020
               3. City of Wauwatosa Common Council Agenda, 10/13/2020
               4. E-mail - Fw: [External] Protest, Sunday, 10/11/2020
               5. E-mail - Fw: [External] Clergy request, Friday, 10/09/2020
               6. E-mail - Fw:[External] Re: Wauwatosa Curfew, Friday, 10/09/2020
               7. E-mail - [External] recent demonstrations, Monday, 10/12/2020
               8. Protester List
               9. E-mail - Fw:[External] Wauwatosa Arrests, Wednesday, 10/14/2020
               10. E-mail - Fwd: Curfew Enforcement, Friday, 07/23/2021
               11. E-mail - Proactive Recovery v. Reactive Destruction, 10/11/2020
               12. E-mail - DA-Operational Update-CONFIDENTIAL, Th., 09/24/2020
               13. Wauwatosa Police Department Supplemental Report
               14. E-mail - Re: [External] It's Time, Thursday, 10/08/2020
               15. E-mail - RE: Cost of Emergency Declaration, Friday, 11/06/2020
               16. Handwritten Notes, August 11, 2020
               17. Holly's Post
               18. Wauwatosa Police Dept Inter-Office Correspondence, 11/16/2020
                Case 2:20-cv-01660-NJ Filed 08/20/21 Page 4 of 6 Document 45-1Exhibit A
8086 – 8152     07/26/2021 – Produced:                                                 Documents/Exhibits
                1. Protester List                                                      Responsive to Roy Deposition
                2. Redacted Protester List                                             Notice
                3. Wauwatosa Police Department Incident Report
                4. Wisconsin Non-Traffic Citation
                5. Wisconsin Non-Traffic Citation
                6. Wisconsin Non-Traffic Citation
                7. E-mail, 01/07/2021, Open Records Request Response
2009 – 2029     07/27/2021 – Produced                                                  Documents Responsive to
                1. E-mail FW: Summary of DA response, Tuesday, July 27, 2021           Archambo Deposition Notice
                2. Wauwatosa Police Dept Inter-Office Correspondence, 11/16/2020
                3. State of WI, LESB - Use of Force Option Continuum
                4. Summary of Operating Costs incurred During Emergency Declaration
                   Period
                5. E-mail FW: Special Meeting of the Common Council 10/13/2020,
                   07/27/2021
                6. City of Wauwatosa October 11, 2020
                7. E-mail FW: EOC operation, Tuesday, July 27, 2021
                8. E-mail FW: Emergency Management, Tuesday, July 27, 2021
                8. E-mail FW: Emergency Operations, Tuesday, July 27, 2021
                10. E-mail: Emergency Operations, Tuesday, July 27, 2021
                11. City of Wauwatosa Common Council Agenda, October 13, 2020
8153 – 8182     07/27/2021 – Produced:                                                 Documents/Exhibits
                1. Protester List                                                      Responsive to Ratkowski
                2. E-mail – Updated Protester List, July 14 2020                       Deposition Notice
2030 – 2033     07/29/2021 – Produced Arrest List (unredacted), Daily Ops Summaries    Documents Responsive to
                for October 7, 2020 – October 12, 2020 (redacted) and Rules of         Vetter Deposition Notice
                Engagement – Use of Force
2034 – 2048     Produced during Deposition:
                1. Captain Vetter/Mayor McBride Text correspondence
                2. Daily Op's October 7th, 2020
                3. Wauwatosa Police Department Inter-Office Correspondence, 11/16/20
                4. E-mail 07/14/2020 RE: Mall case update
                5. E-mail 10/19/2020 Subject:10/13 Special Session Support
                6. Wauwatosa Police Department Officer Involved Shooting DA
                   Announcement Civil Unrest Operational Plan (Redacted)

July 26, 2021: Defendants’ Response to Plaintiffs’ First Request for Admissions and Interrogatories

14036 – 14069 Redated e-mails and Employee Roster

August 6, 2021: Supplemental Responses

                HARD DRIVE – For Attorneys’ Eyes Only                                   Produced in response to Court
                1. Drone Videos (10/7, 10/8, 10/9, 10/10, 10/11 and 10/12/2020) and two Order (Dkt. 41)
                   individual clips.                                                    387GB of Data

2070 - 7288     2. Emails from WPD (2,120) Unredacted                                  468MB of Data (5,219 pages)



                 Case 2:20-cv-01660-NJ Filed 08/20/21 Page 5 of 6 Document 45-1Exhibit A
August 17, 2021

1930 – 1964       Additional e-mails from Mayor McBride (personal e-mail: McBarry1953)
8001 – 8002
7289 – 8000       225 Emails from WPD                                                    712 pages

August 18, 2021

8183 – 8194       Chemical Agent / Less Lethal Munition Deployment Log 10/07/2020        Documents Responsive to
                  Chemical Agent / Less Lethal Munition Deployment Log 10/09/2020        Wrucke Deposition Notice
8195              Photograph from Protest                                                Documents Responsive to Keck
8196 – 8206       WPD Incident Report No. 20-010388 (Unredacted)                         Deposition Notice


                                         INDEX OF DEPOSITION TESTIMONY

Date                  Deponent                                                   Noticed By
May 13, 2021          Barry Weber                                                Plaintiffs
June 23, 2021         Mayor McBride                                              Plaintiffs
June 23, 2021         Dominick Ratkowski                                         Plaintiffs
July 13, 2021         Kathy Causier                                              Plaintiffs
July 13, 2021         Matt Stippich                                              Plaintiffs
July 13, 2021         Joel Tillerson                                             Plaintiffs
July 22, 2021         Heather Kuhl                                               Plaintiffs
July 26, 2021         Mayor McBride                                              Plaintiffs
July 26, 2021         Joseph Roy                                                 Plaintiffs
July 27, 2021         James Archambo                                             Plaintiffs
July 27, 2021         Dominick Ratkowski                                         Plaintiffs
July 29, 2021         Luke Vetter                                                Plaintiffs
August 19, 2021       Martin Keck                                                Plaintiffs
August 20, 2021       Shane Wrucke                                               Plaintiffs




                  Case 2:20-cv-01660-NJ Filed 08/20/21 Page 6 of 6 Document 45-1Exhibit A
